Citation Nr: 1530678	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  14-33 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with complications of bilateral cataracts, diabetic nephropathy, and peripheral neuropathy of the left upper extremity to include residuals of cerebrovascular accident (CVA).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to January 1962, and from May 1965 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied a rating in excess of 20 percent for diabetes mellitus, type II, with complications of bilateral cataracts, peripheral neuropathy of the left upper extremity to include residuals of CVA.  An August 2014 RO rating decision continued the 20 percent rating, but added diabetic nephropathy as an additional noncompensable complication of diabetes mellitus, type II.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his substantive appeal (VA Form 9 Appeal to the Board of Veterans' Appeals) received in September 2014, the Veteran requested to testify at a Board video-conference hearing before a Veterans Law Judge.  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Accordingly, because the AOJ schedules video-conference hearings, a remand of the appeal is warranted so that the Veteran may be afforded his requested Board video-conference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge in accordance with his September 2014 request.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

